UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
UFCW Local One Health Care
Fund and its Trustees et al.,
                                              6:18-cv-1200
                        Plaintiffs,           (GLS/ATB)

                v.

JJR II, Inc. d/b/a Great American
0804,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
Slevin, Hart Law Firm                 ALEXANDER M. GORMLEY,
1625 Massachusetts Avenue, N.W.       ESQ.
Suite 450
Washington, DC 20036

FOR THE DEFENDANT:
                                      NO APPEARANCE

Gary L. Sharpe
Senior District Judge
                  MEMORANDUM-DECISION AND ORDER

                                I. Introduction

      Plaintiffs UFCW Local One Health Care Fund (hereinafter “the Health

Fund”), the Health Fund’s Trustees,1 UFCW Local One Pension Fund

(hereinafter “the Pension Fund”), and the Pension Fund’s Trustees2

brought this action against defendant JJR II, Inc. (JJR II) doing business as

Great American 0804. (Compl., Dkt. No. 1 at 1.) Plaintiffs seek a

judgment against JJR II for delinquent contributions including withdrawal

liability—as well as associated interest, liquidated damages, attorney’s

fees, and costs—pursuant to the Employee Retirement Income Security

Act (ERISA)3. (Id. ¶ 1.) After JJR II failed to appear, plaintiffs filed a

request for entry of default on November 13, 2018, (Dkt. No. 6), and the

Clerk entered the default the next day, (Dkt. No. 7). Pending is plaintiffs’

motion for default judgment. (Dkt. No. 9.) For the following reasons,

       1
       Frank C. DeRiso, I. Stephen Davis, Gregory P. Gorea, Robert
Ciancaglini, Raymond Wardynski, Roger Hemmitt, Joseph L. Sahlen, and
David Pardi.
       2
      Frank C. DeRiso, Gregory Gorea, Robert Boehlert, Mark Manna,
and Michael R. Bull.
       3
           See 29 U.S.C. §§ 1001-1461.
                                        2
plaintiffs’ motion is granted.

                                 II. Background

      Plaintiffs allege the following. Both the Health Fund and the Pension

Fund are multiemployer benefit plans within the meaning of 29 U.S.C.

§§ 1002(1), 1002(3), and 1002(37); they are intended to provide health and

retirement benefits, respectively, to eligible employees. (Compl. ¶¶ 5, 8.)

The United Food and Commercial Workers District Local One (a union)

and JJR II were parties to a collective bargaining agreement (hereinafter

“the CBA”), which obligated JJR II to make contributions to both the Health

Fund and the Pension Fund. (Id. ¶¶ 5, 8, 16.)

      The Health Fund conducted an audit of JJR II for the period of

January 1, 2012 through December 31, 2012 and determined that JJR II

owed it $13,075.59 in unpaid contributions. (Id. ¶ 21.) After the audit

findings were revised, the amount was determined to be $5,972.00, of

which JJR II still owes $2,472.00 after partial payment. (Dkt. No. 9, Attach.

1 at 3-4.)4 In the same vein, the Pension Fund conducted a payroll audit of


       4
        The complaint sought $13,075.59. (Compl. ¶ 37.) As plaintiffs
note, there is no prejudice to JJR II because a lower amount is now
sought. (Dkt. No. 9, Attach. 1 at 4 n.1); cf. Silge v. Merz, 510 F.3d 157,
159-60 (2d Cir. 2007).
                                       3
the same period and determined JJR II owed it $8,741.20 in unpaid

contributions, (Compl. ¶ 22), and later revised that amount to $2,501.17, of

which JJR II still owes $1,501.70 after partial payment, (Dkt. No. 9, Attach.

1 at 3-4).5

      A second audit by the Pension Fund revealed that JJR II owed it

another $515.80 in unpaid contributions for the period of January 1, 2015

through December 31, 2015. (Compl. ¶ 22.) JJR II also failed to increase

its total contributions to the Pension Fund in 2015 as required by the CBA,

resulting in an additional delinquency of $1,159.60. (Id. ¶ 23.)

      The Pension Fund also determined that, on or about January 31,

2018, JJR II effected a “‘complete withdrawal’” from the Pension Fund

under 29 U.S.C. § 1383(a). (Id. ¶ 26; Dkt. No. 9, Attach. 12 at 2.) On or

about February 15, 2018, the Pension Fund notified JJR II that, as a result

of that determination, JJR II owed “withdrawal liability” in the amount of

$325,490.00 and provided an installment payment schedule, with the first

installment due April 15, 2018. (Compl. ¶ 29.)

      JJR II did not make the first required payment. (Id. ¶ 30.) On May 8,

       5
       The complaint sought $8,741.20. (Compl. ¶ 41.) Again, there is
no prejudice to JJR II because plaintiffs now seek a lower amount. (Dkt.
No. 9, Attach. 1 at 4 n.1); cf. Silge, 510 F.3d at 159-60.
                                      4
2018, the Pension Fund notified JJR II that it was delinquent in its

withdrawal liability payment and would be in default—meaning the entire

amount of withdrawal liability would become due—if JJR II did not pay

within sixty days. (Id. ¶ 31.) JJR II failed to make any withdrawal liability

payments. (Id. ¶ 32.)

      According to plaintiffs, JJR II owes the Health Fund $3,251.93 in

damages: $2,472.00 in delinquent contributions, $285.53 in interest, and

$494.40 in liquidated damages, as well as an additional $5,362.14 in

attorney’s fees and costs. (Dkt. No. 9, Attach. 1 at 10-11.) Plaintiffs also

allege that JJR II owes the Pension Fund $406,456.72 in damages:

$3,177.10 in delinquent contributions, $416.39 in interest (on the

delinquent contributions), $635.42 in liquidated damages (on the

delinquent contributions), withdrawal liability in the amount of $325,490.00,

$11,639.81 in interest (on the withdrawal liability), and $65,098.00 in

liquidated damages (on the withdrawal liability), as well as an additional

$22,476.69 in attorney’s fees and costs. (Id. at 11.)

                               III. Discussion

      After the clerk has filed an entry of default against a party that has

failed to plead or otherwise defend, a court may enter default judgment

                                       5
upon application of the opposing party. See Fed. R. Civ. P. 55(b). Default

judgment is ordinarily justified when a party fails to respond after receiving

proper notice. See Bermudez v. Reid, 733 F.2d 18, 21 (2d Cir. 1984).

After an entry of default, all of the well-pleaded allegations in a complaint

pertaining to liability are deemed true. See Transatlantic Marine Claims

Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 108 (2d Cir. 1997).

However, “[e]ven when a default judgment is warranted based on a party’s

failure to defend, the allegations in the complaint with respect to the

amount of the damages are not deemed true.” Credit Lyonnais Sec.

(USA), Inc., v. Alcantara, 183 F.3d 151, 155 (2d. Cir. 1999) (internal

citations omitted). A court must ascertain damages with reasonable

certainty. See Transatlantic, 109 F.3d at 111. “[I]t [is] not necessary for

the . . . [c]ourt to hold a hearing, as long as it ensure[s] that there [is] a

basis for the damages specified in the default judgment.” Id. (internal

quotation marks and citations omitted).

A.    Liability

      Here, JJR II failed to appear despite being properly served, (Dkt. No.

5), and the Clerk filed an entry of default, (Dkt. No. 7). Therefore, the court

deems as true all of the well-pleaded allegations in plaintiffs’ complaint

                                         6
regarding liability. See Transatlantic, 109 F.3d at 108.

      Plaintiffs claim that JJR II violated 29 U.S.C. § 1145 as to both the

Health Fund and the Pension Fund. (Compl. ¶¶ 38, 42.) 29 U.S.C. § 1145

states that

      [e]very employer who is obligated to make contributions to a
      multiemployer plan under the terms of the plan or under the terms
      of a collectively bargained agreement shall, to the extent not
      inconsistent with law, make such contributions in accordance with
      the terms and conditions of such plan or such agreement.

Upon review of the complaint and plaintiffs’ motion for default judgment

including all of the attached declarations and exhibits, (Dkt. No. 9),

plaintiffs have established liability under 29 U.S.C. § 1145. Specifically,

plaintiffs have sufficiently alleged that JJR II (1) is an “employer” as defined

in 29 U.S.C. § 1002(5), (Compl. ¶ 13), and (2) is obligated to make

contributions to two multiemployer plans—the Health Fund, (id. ¶ 5), and

the Pension Fund, (id. ¶ 8)—under the terms of the CBA, (id. ¶¶ 16, 19).

Further, plaintiffs have alleged that JJR II was delinquent in making

monthly contributions to both the Health Fund and the Pension Fund in

violation of the CBA. (Id. ¶¶ 21-24; Dkt. No. 9, Attach. 1 at 3-4 & n.1); see

UFCW Local One Pension Fund v. Natoli Indep. Retailers, Inc., No.

6:12–CV–682, 2012 WL 4793500, at *3 (N.D.N.Y. Oct. 9, 2012).

                                       7
      Plaintiffs have also sufficiently established that JJR II made a

“complete withdrawal” from the Pension Fund as defined by ERISA. See

29 U.S.C. § 1383(a) (“[A] complete withdrawal from a multiemployer plan

occurs when an employer . . . permanently ceases all covered operations

under the plan.”); (Compl. ¶ 26 (alleging complete withdrawal); Dkt. No. 9,

Attach. 12 at 2 (describing JJR II’s cessation of operations).) The Pension

Fund notified JJR II of (1) its withdrawal liability, (2) an installment payment

schedule, and (3) the first payment due April 15, 2018, all in compliance

with the notification requirements of 29 U.S.C. § 1399(b). (Compl. ¶¶ 28-

29.) Plaintiffs also allege that JJR II did not make that first payment and

failed to cure the delinquency within sixty days of notification. (Id. ¶¶ 31-

32.) Thus, JJR II defaulted pursuant to 29 U.S.C. § 1399(c)(5)(A), and the

Pension Plan was entitled to require immediate payment of the outstanding

amount of JJR II’s withdrawal liability. See 29 U.S.C. § 1399(c)(5); Natoli,

2012 WL 4793500, at *3.

      Furthermore, plaintiffs have established that JJR II is liable, under 29

U.S.C. § 1132(g)(2), for interest, liquidated damages, and reasonable

attorney’s fees and costs. (Compl. ¶¶ 16-18, 39, 43, 48); see UFCW Local

One Pension Fund v. Anami Foods, LLC, No. 6:12–CV–632, 2013 WL

                                       8
139915, at *2 (N.D.N.Y. Jan. 10, 2013).

B.   Damages

     1.    The Health Fund

           a.    Unpaid Contributions

     Because JJR II violated 29 U.S.C. § 1145 as to its delinquent

contributions, the Health Fund is entitled to receive as damages the

amount of unpaid contributions. See 29 U.S.C. § 1132(g)(2)(A). Plaintiffs

submitted a declaration from the Health Fund’s Administrative Director,

who has personal knowledge of the facts of this case. (Dkt. No. 9, Attach.

2 ¶ 1.)6 This declaration states that JJR II owes the Health Fund $2,472.00

in unpaid contributions for the period of January 1, 2012 through

December 31, 2012, (id. ¶ 13; Attach. 17 ¶¶ 1-2), which the court awards

to the Health Fund.

           b.    Interest on Unpaid Contributions

     The Health Fund is also entitled to receive interest on the unpaid

contributions. See 29 U.S.C. § 1132(g)(2)(B). Under the CBA, JJR II

owes interest at a rate of eight percent per year, calculated from the date


      6
       Plaintiffs also submitted a declaration from the Funds Auditor.
(Dkt. No. 9, Attach. 17.)
                                      9
the contributions are due until the date paid. (Dkt. No. 9, Attach. 2 ¶¶ 3-6,

8.) Plaintiffs’ documentation states that JJR II owes interest, calculated

through December 14, 2018, of $285.53, (id. ¶ 16; Attach. 8), which the

court awards to the Health Fund.

            c.    Liquidated Damages

      29 U.S.C. § 1132(g)(2)(C) entitles the Health Fund to liquidated

damages, so long as they do not exceed twenty percent of the unpaid

contributions. The CBA provides for twenty percent. (Dkt. No. 9, Attach. 2

¶¶ 3-6, 9.) Twenty percent of the unpaid contributions is $494.40, (id.

¶ 17(c); Attach. 8), and thus the court awards $494.40 in liquidated

damages to the Health Fund.

      2.    The Pension Fund

            a.    Unpaid Contributions, Including Withdrawal Liability

      As JJR II violated 29 U.S.C. § 1145, the Pension Fund is entitled to

receive as damages the amount of unpaid contributions. See 29 U.S.C.

§ 1132(g)(2)(A). Moreover, JJR II’s failure to make withdrawal liability

payments when due should also be treated as a contribution delinquency

under 29 U.S.C. § 1145. See 29 U.S.C. § 1451(b). The declaration of the

Pension Fund’s Administrative Director states that JJR II owes the Pension

                                      10
Fund $1,501.70 in unpaid contributions for the period of January 1, 2012

through December 31, 2012, (Dkt. No. 9, Attach. 2 ¶ 13; Attach. 9), and

$515.80 for January 1, 2015 through December 31, 2015, (id., Attach. 2

¶ 14; Attach. 9). JJR II also owes the Pension Fund $1,159.60 for

delinquent true-up contributions. (Id., Attach. 2 ¶ 21-22; Attach. 11.)

Additionally, JJR II owes $325,490.00 for failing to pay for its withdrawal

liability. (Id., Attach. 2 ¶ 26-30; Attach. 16.) Accordingly, the court awards

$328,667.10 in unpaid contributions to the Pension Fund.

            b.    Interest on Unpaid Contributions

      Like the Health Fund, the Pension Fund is entitled to receive interest

of eight percent on the unpaid contributions. See 29 U.S.C.

§ 1132(g)(2)(B); (Dkt. No. 9, Attach. 2 ¶¶ 3-6, 8.) Plaintiffs’ documentation

states that JJR II owes interest, calculated through December 14, 2018, of

$12,056.21. (Id. ¶¶ 20(b), 25(b), 38(b); Attachs. 9, 11, 16).7 Therefore the

court awards $12,056.21 in interest to the Pension Fund.

      7
         The $12,056.21 total is comprised of the following: $271.78 in
interest for the unpaid contributions for 2012 and 2015, (Dkt. No. 9,
Attach. 9), $144.62 in interest for the delinquent true-up contributions, (id.,
Attach. 11), and $11,639.81 in withdrawal liability interest, (id., Attach. 16).
The court notes that plaintiffs totaled the interest for the 2012 and 2015
unpaid contributions as $271.77. (Id., Attach. 9.) The court assumes that
this is an arithmetic/clerical error, as the correct total is $271.78. (Id.)
                                      11
           c.    Liquidated Damages

     Also like the Health Fund, the Pension Fund is entitled to liquidated

damages of twenty percent. See 29 U.S.C. § 1132(g)(2)(C); (Dkt. No. 9,

Attach. 2 ¶¶ 3-6, 9.) Twenty percent of the total unpaid contributions is

$65,733.42. (Dkt. No. 9, Attach. 2 ¶¶ 20(c), 25(c), 38(c); Attachs. 9, 11,

16.)8 Thus the court awards $65,733.42 in liquidated damages to the

Pension Fund.

     3.    Attorney’s Fees and Costs

     Under 29 U.S.C. § 1132(g)(2)(D), plaintiffs are entitled to reasonable

attorney’s fees and costs, and the CBA provides for them. (Compl. ¶¶ 16-

18.) The Second Circuit employs a “presumptively reasonable fee”

standard9 to determine the amount of reasonable attorney’s fees to award.

      8
        The $65,733.42 total is comprised of the following: $403.50 in
liquidated damages for the unpaid contributions for 2012 and 2015, (Dkt.
No. 9, Attach. 9), $231.92 in liquidated damages for the delinquent true-up
contributions, (id., Attach. 11), and $65,098.00 in withdrawal liability
liquidated damages, (id., Attach. 16).
      9
       This standard is also known as the “lodestar.” Greathouse v. JHS
Sec. Inc., 735 F. App’x 25, 26 (2d Cir. 2018). One Second Circuit panel
abandoned the use of the term “lodestar.” Arbor Hill, 522 F.3d at 190 &
n.4 (“While we do not purport to require future panels of this court to
abandon the term—it is too well entrenched—this panel believes that it is
a term whose time has come.”) The Supreme Court, however, has used
the term since Arbor Hill. See, e.g., Perdue v. Kenny A. ex rel. Winn, 559
                                     12
Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany,

522 F.3d 182, 190 (2d Cir. 2008) (internal quotation marks omitted); Natoli,

2012 WL 4793500, at *5.10 That is,

      the district court, in exercising its considerable discretion, [should]
      bear in mind all of the case-specific variables that [the Second
      Circuit] and other courts have identified as relevant to the
      reasonableness of attorney’s fees in setting a reasonable hourly
      rate[,] . . . [which] is the rate a paying client would be willing to
      pay. In determining [t]hat rate[,] the district court should consider,
      among others, the Johnson factors11; it should also bear in mind
      that a reasonable, paying client wishes to spend the minimum
      necessary to litigate the case effectively. The district court should
      also consider that such an individual might be able to negotiate
      with his or her attorneys, using their desire to obtain the
      reputational benefits that might accrue from being associated with
      the case. The district court should then use that reasonable
      hourly rate to calculate what can properly be termed the
      “presumptively reasonable fee.”

Arbor Hill, 522 F.3d at 190 (italicization and footnote added). Generally, a

district court relies on the prevailing hourly rate from the district in which it

sits, see id., as courts with similar cases to this one have done, see, e.g.,


U.S. 542, 546 (2010).
       10
        Although plaintiffs’ motion is unopposed, the court must examine
the reasonableness of the requested attorney’s fees and costs. See
Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v.
Moulton Masonry & Const., LLC, 779 F.3d 182, 190 (2d Cir. 2015).
       11
       The Johnson factors are found in Johnson v. Ga. Highway
Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).
                                        13
Bd. of Trs. of Laborers Pension Fund of Local Union No. 186 v. Casale

Constr. Servs., Inc., No. 1:18-CV-583, 2018 WL 6047825, at *3-4

(N.D.N.Y. Nov. 19, 2018). A recent Northern District decision surveyed

reasonable attorney’s fees awarded in ERISA cases and determined that

$240 per hour for an experienced attorney and $95 per hour for a paralegal

was reasonable. See Int’l Bhd. of Elec. Workers Local Union No. 1249

Pension and Ins. Funds by Dafor v. S. Buffalo Elec., Inc., 5:15-CV-682,

2018 WL 1224469, at *4 (N.D.N.Y. Mar. 8, 2018); see also Casale, 2018

WL 6047825, at *4.

      Here, the Health Fund requests $5,206.04 in attorney’s fees for

19.96 hours, (Dkt. No. 9, Attach. 21 at 612), and the Pension Fund requests

$21,864.46 for 79.24 hours, (id. at 15, 16). Upon review of the time

records, (id. at 2-15), the amount of time spent by plaintiffs’ attorneys was

reasonable. See Int’l Bhd. of Elec. Workers, 2018 WL 1224469, at *4.

However, the requested hourly rates range from $195 to $460, (id. at 6,

15), and those rates are too high. See Casale, 2018 WL 6047825, at *3.

Taking into consideration the relevant standard and plaintiffs’ declaration in


      12
      Citations to this document refer to the CM/ECF-generated page
numbers.
                                      14
support of attorney’s fees, (Dkt. No. 9, Attach. 20), $240 per hour for each

attorney and $95 per hour for each paralegal is reasonable. See Casale,

2018 WL 6047825, at *4; Int’l Bhd. of Elec. Workers, 2018 WL 1224469, at

*4. Plaintiffs’ declaration offers nothing, aside from the total years of

experience each attorney has, to justify their requested rates. (See

generally id.) Nothing, for instance, is offered to demonstrate the novelty

and difficulty of this case; the reputation, ability, or ERISA-related

experience of the attorneys; or any other case-specific variable.13 See

Arbor Hill, 522 F.3d at 190. Thus, the court awards $3,338.66 in attorney’s

fees to the Health Fund, (Dkt. No. 9, Attach. 21 at 6), and $14,654.84 in

attorney’s fees to the Pension Fund, (id. at 15).14

       13
        The court recognizes that two of the attorneys, Sharon Goodman
and Sarah Sanchez, had over thirty years and eighteen years of
experience, respectively. (Dkt. No. 9, Attach. 20 ¶ 3.) However,
Alexander Gormley, Garret Traub, and Kristina Salamoun had eight, four,
and three years of experience, respectively. (Id. ¶¶ 3, 4.) Instead of
adjusting upward for the more experienced attorneys and downward for
the less experienced attorneys, the court believes a $240 per hour rate for
each experienced attorney is reasonable, especially considering the lack
of specificity in plaintiffs’ declaration in support of attorney’s fees. (See
generally id.); see also Casale, 2018 WL 6047825, at *3-4 (applying single
hourly rate for experienced attorneys); Int’l Bhd. of Elec. Workers, 2018
WL 1224469, at *4 (same).
       14
        The $3,338.66 consists of $2,387.52 for attorney work (9.948
hours at $240 per hour) and $951.14 for paralegal work (10.012 hours at
                                       15
      The Health Fund requests $156.10 in costs, (id. at 7), and the

Pension Fund requests $612.23, (id. at 16). However, part of the

requested costs are LexisNexis charges, which are not recoverable here.

See Casale, 2018 WL 6047825, at *4-5. Nor are the pro hac vice

admission fees. (Dkt. No. 9, Attach. 21 at 7, 16); see Div. 1181

Amalgamated Transit Union—N.Y. Emps. Pension Fund v. D & A Bus Co.,

270 F. Supp. 3d 593, 629 (E.D.N.Y. 2017) (surveying case law and

declining to award costs for pro hac vice admission fees). Thus, the court

awards $18.23 in costs to the Health Fund, (Dkt. No. 9, Attach. 21 at 7),

and $451.00 in costs to the Pension Fund, (id. at 16).

                              IV. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that plaintiffs’ motion for default judgment (Dkt. No. 9) is

GRANTED; and it is further

      ORDERED that the Health Fund is entitled to $3,251.93 in damages,

$3,338.66 in attorney’s fees, and $18.23 in costs; and it is further



$95 per hour). (Dkt. No. 9, Attach. 21 at 6.) The $14,654.84 consists of
$11,796.48 for attorney work (49.152 hours at $240 per hour) and
$2,858.36 for paralegal work (30.088 hours at $95 per hour). (Id. at 15.)
                                      16
      ORDERED that the Pension Fund is entitled to $406,456.73 in

damages, $14,654.84 in attorney’s fees, and $451.00 in costs; and it is

further

      ORDERED that the Clerk shall enter judgment in plaintiffs’ favor and

close this case; and it is further

      ORDERED that plaintiffs serve a copy of this Memorandum-Decision

and Order on JJR II.

IT IS SO ORDERED.

March 11, 2019
Albany, New York




                                     17
